IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter of                             :   No. 95 DB 2020 (No. 62 RST 2020)
                                             :
BENJAMIN CLIFTON MULL                        :   Attorney Registration No. 204132
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM INACTIVE STATUS                        :   (Centre County)


                                        ORDER


PER CURIAM


       AND NOW, this 10th day of September, 2020, the Report and Recommendation of

Disciplinary Board Member dated September 1, 2020, is approved and it is ORDERED

that Benjamin Clifton Mull, who has been on Inactive Status, has demonstrated that he

has the moral qualifications, competency and learning in law required for admission to

practice in the Commonwealth, shall be and is, hereby reinstated to active status as a

member of the Bar of this Commonwealth. The expenses incurred by the Board in the

investigation and processing of this matter shall be paid by the Petitioner.